Exhibit 10.46
 
PureDepth, Inc.
Amendment No. 3 to Employment Agreement
Jonathan J. McCaman


PureDepth, Inc. (“PureDepth” or “Company”) and Jonathan J. McCaman (“Employee”)
are entering into this Amendment No. 3 (the “Amendment”) to the employment
letter agreement, dated May 7, 2007 (the “Initial Agreement”), as previously
amended by Amendment to Employment Agreement dated April 29, 2008 and Amendment
No. 2 to Employment Agreement dated September 12, 2008 (the “Second Amendment”)
(such amendments collectively with the Initial Agreement, the “Agreement”), this
20th of February, 2009 (the “Effective Date”).


WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to provide for certain
acceleration of vesting of certain options held by the Employee, as provided
below.


THEREFORE, the parties agree as follows:


1.           Definitions.  Except as otherwise defined herein, all capitalized
terms shall have the meaning set forth in the Agreement.           


2.           Equity.  


(a)           That portion of Section 5(b) of the Second Amendment relating to
the acceleration of certain options is hereby amended and restated to read as
follows:


“Future Options.  Any options granted to Employee after October 1, 2008 shall be
subject to the acceleration provisions set forth below.


“If Employee’s employment with the Company is terminated without Cause on or
within twelve (12) months following the effective date of a Change of Control,
then, subject to the requirements set forth in Section 7.2(a) and (b) of the
Initial Agreement and provided that the release described in such Section 7.2(b)
has become effective in accordance with its terms prior to the 30th day
following the effective date of such termination, then Employee shall become
vested in 100% of the shares subject to options to purchase Company common stock
then held by him which were initially granted to Employee after October 1, 2008.


For purposes of the foregoing, a termination of Employee’s employment shall be
“without Cause” if the Company unilaterally terminates Employee’s employment
with the Company for any reason other than Cause; provided, however, that
termination of Employee’s employment shall not be “without Cause” for these
purposes if it results from the death or disability of Employee.  A termination
shall also be “without Cause” if (i) during Employee’s employment, the Company
changes Employee’s title or position without Employee's written permission, such
that he experiences a material diminution in his authority, duties or
responsibilities (a “Material Adverse Change”), (ii) within 10 days of the
effective date of the Material Adverse Change, Employee provides written notice
to the Board of Directors of Employee’s intent to voluntarily resign from
employment with the Company due to the Material Adverse Change if such Material
Adverse Change is not cured within fifteen days of the Board’s receipt of such
notice, (iii) the Board does not cure the Material Adverse Change within fifteen
days of its receipt of such notice, and (iv) Employee voluntarily resigns no
later than the end of business on the fifteenth day following the Board’s
receipt of such notice.”


(b)           Section 5(a) of the Second Amendment relating to the acceleration
of vesting of options granted to Mr. McCaman on or prior to October 1, 2008 (the
“Initial Options”) is not amended hereby.  Notwithstanding the foregoing and for
purposes of clarity, such acceleration provisions shall terminate with respect
to any portion of an Initial Option which is cancelled, and any new options
granted to the Employee on or after such cancellation shall be subject to the
terms of Section 2(a) of this Amendment.



--------------------------------------------------------------------------------


3.           Application of Section 409A.
 
(a)           Notwithstanding anything set forth in the Agreement to the
contrary, no amount payable pursuant to the Agreement which constitutes a
“deferral of compensation” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code (the “Section 409A Regulations”) shall be
paid unless and until Employee has incurred a “separation from service” within
the meaning of the Section 409A Regulations.  Furthermore, to the extent that
Employee is a “specified employee” within the meaning of the Section 409A
Regulations as of the date of Employee’s separation from service, no amount that
constitutes a deferral of compensation which is payable on account of Employee’s
separation from service shall paid to Employee before the date (the “Delayed
Payment Date”) which is first day of the seventh month after the date of
Employee’s separation from service or, if earlier, the date of Employee’s death
following such separation from service.  All such amounts that would, but for
this Section, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.
 
(b)           The Company intends that income provided to Employee pursuant to
the Agreement will not be subject to taxation under Section 409A of the
Code.  The provisions of the Agreement shall be interpreted and construed in
favor of satisfying any applicable requirements of Section 409A of the
Code.  However, the Company does not guarantee any particular tax effect for
income provided to Employee pursuant to the Agreement.  In any event, except for
the Company’s responsibility to withhold applicable income and employment taxes
from compensation paid or provided to Employee, the Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to Employee pursuant to the Agreement.
 
7.           Continuation of Other Terms.  Except as set forth herein, all other
terms and conditions of the Agreement shall remain in full force and effect.
 


/s/ Mark Kalow
 
Mark Kalow
 
Member, Board of Directors
 
Compensation Committee
     
Date: 3-10-09
         
Acknowledged, Accepted and Agreed:
         
/s/ Jonathan J. McCaman
 
Jonathan J. McCaman
         
Date: 3/3/09
 



 
 
 
 